.; .- _.. 3.
                                                     -1:

                                             ---/.

Oi=FlCE   OF THE   ATTORNEY    GENERAL   OF, TEXAS
                      AUSTIN                                   ..~..--
Eonorabla   Ray Wrider,     page 2




            *%a above-quoted order purportedly    mde by
     the &ate lif@,hway Rnelnear Is apprrently wedlcrrted
     upon the statute rererred to.   Please advise w’tetber:


             “(1)  &ld  statute is euffioient   adhority     to
     #tagport the ordsr aad agroemaant o? the 3tate      EighWay
     En&neor, without &3&g iimitea to States having a
     smlar   reoijwooal  agreentent with Texas?

               9a     tUa~oonnectlon,         yooar attention   La iavitid
     to the raot.~that
                     the statuta appqmtay rathorlse8
     such an agreomnt        by .the      State   Blgkwey Engineer only      ’
     au an reolprooal       arrangesent        with other States cant-
     ing    to Texar amtorlsts        like    grlvilager.

              ,“(a) Is ~the statute ~entioued Conrtltutional   :
     2mofar a8 it     rel4ter tomthe grazM.ng or exeaptlont3
     .rromregirtratioa     In Tsurr of truok&froiii otJier~State6
     where malprocal      s+eessat8  aiw %i&efrixot ail to Texas?

             “I rind no authorities on thesubJect.   The
     rtatuta 1)eems not to hare been oonatrued by the Courts
     or Tex3o.”                                            .
                                        ._?,Pi.’

               article    8605pr-18, provfdes .as fol.lou~:



               “(a)   In addition to ad regjardleJe or the
       p2!ririeloas0r this     .4ot I or any .other hot relating
      to the operatlop of sotor tehlalea           over the public
      highways &this        &ate, by non-resldenta,       the Stste-
                    &  ttawaat acttng   by land through   t&e State
      Klghray
      fllghwar’ i!z
                 ~ ,‘@esr   LB hereby authorized to enter into
      ayemmntcr. with duly authorized 0rri0im              O.rother
      3tat.68 sX+mptking    the resldeats     of art& other Zt%tes
      wing the pablto hi&hv+o. or t&J State from the
      papmat or rsgistratlon          Peee i?r suoh periods or
      extsnaions or tiipo aa inay be ganttd          residents ‘or
      Texas tlelng the public highways of such at&r            3tate.

               *(b) rhie sectioa shall be cuzmlstlva              of    &l
      other    laws on this rubject,  but LB the, went             of    a
        sofUliat      between tbe provision6   of this aeotlon
        and a4       other +iot on this subject, the provlato~a
        of this      mctlon      shell   prevail.

              “(0)  Any p4rmn owalag of ojwrating a ve-
        Ucl,c not registered la this state, in rlolation
        of tb  tuna   of a4 agreement made under thla aeu-
        tioo,   0f    in   the   absence   0r   my   ammmeat,   in   riola-
        tlon or the agpllaa)lc  reglstmtion     law of thla
         State, ahall be guilty of a aiadelacicnor and upon
       . uoaiLa%ioa ahall be fined any sum aot l   x o ea din6
         Two &tiidred f&00.00) Dollcrr."

              The authorization     granted by tha above st%tuta to
tba State 3lghw4 Depart;aent,aotlhg          by and t&o&      the State      .
Higha      +@m~r,     to enter Into agraammte with dlilg authorized
oniaiula.or     otlzear states .axamptlng tha raaidents oi rush other
States. mm the pay5aot 0r raglatratlon            rata r0r oartdn puioaa
oi tLae lo oiearly      aad derlaltaly    limited   by’ tha Astute  to “such
parlods or extensions of the as zay be granted residents              oi Texas
usFag tha publio highways of such other Stats.”              It Is, thera-
iore,  not   aubjaot to construction     00 this point, and it rollowe
that 002 MIIZ    to your Zirat question is that said statute   ia
not aufficlant atithority to support tha order and agrersnt    or
the State Highzfay 2Czglhear rarerred to azmva, ozless said order
is liA$cd  to etatea having a slallar   rcciproosl  agreement with
Texas .~
            Our rulewar to pour second question 1s that ttere
axe ho’Srounds of uzconetltutloiiallty  aypareht to us in the
statute acd none hea been called to oux attention.

             Statutory anthoorlzatlon r0r r.aelprocal   egrarmaots
inuring to the banaflt of realdeata     of other  3tatea wbera alal-
lsr benefits   arc granted to reslde~ts of Texas are r&her com-
mon. Two axa;5~ples 6re ;rrtlcla   2e54, 3aotion 2, acd Artiole
3OUa, Versoals Annotated Civil ;Stetstea,

                The claseltloat~lon   mcde ln auoh.stctutea  scc;43reeaon-
able    to   us because  the baaefita   artandad are to realdents ui
other Statea extending similar     benefits   to Ba*eslder.ts cf
Texas.  Ze hale iowd   no dacriaiooa    bo’lding such cl~ssiff-
oatlon   anc$nstitutlonal.
              This    statutedoes not aaam to ua to be ax h-
proper   dalagation   of legislative  power bacauae ntien prosrly
oonatrued  it     aata up and daitaes the otaudarde and lk6lta
within whbh tha Stata jiighway Departxmnt,              aoting   through
the State Righway fa&aaer,  lay aat.                ”
                                   tcr6tata    ~Txuoklae   Corn

pmw~alona     and dia~uasad     tha jdnta     mentioned    above.